Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         08-JAN-2019
                                                         10:50 AM


                           SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


            CITY AND COUNTY OF HONOLULU; COUNTY OF HAWAIʻI;
             COUNTY OF MAUI; COUNTY OF KAUAʻI, Petitioners,

                                 vs.

          STATE OF HAWAIʻI; SCOTT T. NAGO, in his capacity as
                 Chief Election Officer, Respondents.


                         ORIGINAL PROCEEDING
                       (CIV. NO. 18-1-1326-08)

                         ORDER OF CORRECTION
                          (By: Pollack, J.)

            IT IS HEREBY ORDERED that the Opinion of the Court,
filed December 20, 2018, is corrected as follows:
            On page 25, in footnote 16, replace “article XV,
section 3” with “article XVII, section 3”.
            The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this
change.
            DATED: Honolulu, Hawaiʻi, January 8, 2019.
                                   /s/ Richard W. Pollack

                                   Associate Justice